By the Court, Mitchell, P. J.
The purchaser in this case, objects that the title is not good. It may be that the order of the vice chancellor, authorizing the execution of the mortgage which was foreclosed, was void as against the devisees under the will, and yet the title would be good if those devisees would release. They are of age and consent to a release ; and as there has been no unreasonable delay in proving the release, and it was ready before the hearing at the special *547term, the purchaser is not excused from taking the title. (Dutch Church in Garden street v. Mott, 7 Paige, 85.) The title of the mortgagor is good by adverse possession. That is such a title as a purchaser is bound to take, even on a judicial sale.
[New York General Term,
September 3, 1855.
Order of the special term affirmed, with costs.
Mitchell, Roosevelt and Morris, Justices.]